Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  Patent 10,568,465 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the combination including limitation wherein at least one said stabilizing arm comprises a threaded tube and a corresponding threaded grip nut, wherein threads of said grip nut mate with threads of said tube and enable said tube to extend or retract based on a direction of movement of said grip nut in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
Regarding claim 26, the combination including limitation wherein at least said second, and third arms each comprise a threaded tube and a corresponding threaded grip nut, wherein threads of said grip nut mate with threads of said tube and enable said tube to extend or retract based on a direction of movement of said grip nut, in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
Regarding claim 31, the combination including at least two of said arms being side arms that each comprise a threaded tube and a corresponding threaded grip nut, wherein threads of said grip nut mate with threads of said tube and enable said tube to extend or retract based on a direction of movement of -4-Appl. No. TBD (CON of USSN 15/592,576) Preliminary Amendment said grip nut in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN A CRANE/Primary Examiner, Art Unit 3754